EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Allen (Reg. No. 60,977) on 15 July 2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method, caused by a server, for hierarchical causality-based stitching of content and for serving said stitched content as output content, said method comprising:
[[-]] tracking, and measuring, a first set of markers 
[[-]] presenting, to said first content consumer, said first set of markers 
[[-]] tracking, and measuring, a first set of markers 
[[-]] receiving, by said first content consumer, a request corresponding to at least a marker from said first set of markers 
[[-]] computing at least a [[“]]pertinence indicator[[“]] by correlating meta-tags of said first content and said second content to determine correlativeness between said first content and said second content according to pre-defined rules of correlation;
[[-]] computing at least a [[“]]colliding score[[“]] by checking if said tracked and measured first set of markers 
[[-]] verifying if said [[“]]colliding score[[“]] of [[said]] a first user and [[said]] a second user is within said pre-determined threshold;
[[-]] searching for another second user consuming said second content if said [[“]]colliding score[[“]] is not within said pre-determined threshold;
[[-]] automatically collating said at least a first content item, correlative to said first user, and at least a second content item, correlative to said second user, to form at least an output content, if said [[“]]pertinence indicator[[“]] is within said pre-defined rules of correlation and if said [[“]]colliding score[[“]] is within said pre-determined threshold; 
[[-]] serving said collated output content, to said first content consumer, on said networked corresponding consumer electronic; and
user to content matching, by,
receiving static input data of said first user,
receiving dynamic input data of said first user,
generating a second content engagement matrix and a correlative second content’s meta-tags matrix, each of said matrices representing said second content’s engagement with a user, content’s popularity, and / or content’s relevance,
using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorisation models, in that, a first hybrid matrix factorisation model being generated for said first content and a second hybrid matrix factorisation model being generated for said second content, and
comparing said first user’s static input data with each of said matrices in order to collate a set of content items relevant to said first user.

4.	(Currently Amended) The method as claimed in claim 1 wherein, said method comprising at least a step of matching 
[[-]] receiving meta-tags correlative to tracked and measured said first content being consumed by said first user;
[[-]] representing each tracked and measured said first content as a first featured vectorised form using term frequency-inverse document frequency 
[[-]] receiving meta-tags correlative to tracked and measured said second content being consumed by said second user;
[[-]] representing each tracked and measured said second content as a second featured vectorised form using term frequency-inverse document frequency 
[[-]] computing [[“]]pertinence indicator[[“]] for matching 

5.	(Cancelled) 

6.	(Currently Amended) The method as claimed in claim 1 wherein, said method comprising at least a step of user 
[[-]] generating a matrix for each first user and their corresponding consumed content’s engagement parameters;
[[-]] providing a weightage to each engagement parameter based on tracked and measured data of said first user’s engagement with said first content;
[[-]] providing a weightage to each engagement parameter based on tracked and measured data of said second user’s engagement with said second content;
[[-]] generating a ‘first content interaction rating’ as a function of  each user’s and its corresponding content’s engagement parameters and associated weightage;
[[-]] generating a ‘second content interaction rating’ as a function of  each user’s and its corresponding content’s engagement parameters and associated weightage;
[[-]] generating a first content feature matrix as a function of said generated ‘first content interaction rating’;
[[-]] generating a second feature interaction matrix as a function of said generated ‘second content interaction rating’;
[[-]] using said generated first content feature matrix to train a corresponding first hybrid matrix factorisation model;
[[-]] using said generated second content feature matrix to train a corresponding second hybrid matrix factorisation model; and
[[-]] using said trained first hybrid matrix factorisation model and said second hybrid matrix factorisation model, along with static data input and dynamic data input, in order to collate a set of first content and second content relevant to said first user’s static data input and dynamic data input.

7.	(Currently Amended) The method as claimed in claim 1 wherein, said method comprising at least a step of a user 
[[-]] computing [[“]]colliding score[[“]] for matching a first user and a second user, based on a pre-defined threshold, determined by comparing at least an attribute indicated by a first set of markers of said first user with at least the same attribute indicated by a first set of markers of said second user.

10.	(Currently Amended) A computer-implemented method, caused by a server, for hierarchical causality-based stitching of content and for serving said stitched content as output content, said method comprising:
[[-]] tracking, and measuring, a first set of markers 
[[-]] presenting, to said content consumer, said first set of markers (base markers) being static input data;
[[-]] receiving, by said content consumer, a request corresponding to at least a marker from said first set of markers 
[[-]] automatically collating, said at least a first content item, from said first content set, and at least a second content item, from a second content set, in response to said request, to form at least a first [[“]]situation-action[[“]] content item;
[[-]] tracking, and measuring, a second set of markers 
[[-]] presenting, to said content consumer, said second set of markers 
[[-]] receiving, by said content consumer, a review request corresponding to at least a marker from said second set of markers 
[[-]] automatically collating, said at least a first content item, from said first content set, and at least a third content item, from a third content set, in order to said review request, to form at least an [[“]]action-insight[[“]] content item;
[[-]] tracking, and measuring, a third set of markers 
[[-]] presenting, to said content consumer, said third set of markers 
[[-]] receiving, by said content consumer, a reaction corresponding to at least a marker from said third set of markers 
[[-]] automatically collating said at least a first content item, from said first content set, and at least a third content item, from a fourth content set, to form at least an [[“]]insight-reaction[[“]] content;
[[-]] tracking, and measuring, a fourth set of markers 
[[-]] presenting, to said content consumer, said fourth set of markers 
[[-]] receiving, by said content consumer, a review request corresponding to said fourth set of markers 
[[-]] automatically collating said at least a first content item, from said first content set, and at least a second content item, from said second content set, to form at least a second [[“]]situation-action[[“]] content; 
[[-]] serving said formed at least a second [[“]]situation-action[[“]] content, as an output content, to said content consumer on said networked corresponding consumer electronic; and
user to content matching, by,
receiving static input data of a first user,
receiving dynamic input data of said first user,
generating a second content engagement matrix and a correlative second content’s meta-tags matrix, each of said matrices representing said second content’s engagement with a user, content’s popularity, and / or content’s relevance,
using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorisation models, in that, a first hybrid matrix factorisation model being generated for said first content and a second hybrid matrix factorisation model being generated for said second content, and
comparing said first user’s static input data with each of said matrices in order to collate a set of content items relevant to said first user.

15.	(Currently Amended) The method as claimed in claim 10 wherein, said method comprising at least a step of matching 
[[-]] receiving meta-tags correlative to tracked and measured said first content being consumed by said first user;
[[-]] representing each tracked and measured said first content as a first featured vectorised form using term frequency-inverse document frequency 
[[-]] receiving meta-tags correlative to tracked and measured said second content being consumed by said second user;
[[-]] representing each tracked and measured said second content as a second featured vectorised form using term frequency-inverse document frequency 
[[-]] computing [[“]]pertinence indicator[[“]] for matching 

16.	(Cancelled)

17.	(Currently Amended) The method as claimed in claim 10 wherein, said method comprising at least a step of user 
[[-]] generating a matrix for each first user and their corresponding consumed content’s engagement parameters;
[[-]] providing a weightage to each engagement parameter based on tracked and measured data of said first user’s engagement with said first content;
[[-]] providing a weightage to each engagement parameter based on tracked and measured data of said second user’s engagement with said second content;
[[-]] generating a ‘first content interaction rating’ as a function of  each user’s and its corresponding content’s engagement parameters and associated weightage;
[[-]] generating a ‘second content interaction rating’ as a function of  each user’s and its corresponding content’s engagement parameters and associated weightage;
[[-]] generating a first content feature matrix as a function of said generated ‘first content interaction rating’;
[[-]] generating a second feature interaction matrix as a function of said generated ‘second content interaction rating’;
[[-]] using said generated first content feature matrix to train a corresponding first hybrid matrix factorisation model;
[[-]] using said generated second content feature matrix to train a corresponding second hybrid matrix factorisation model; and
[[-]] using said trained first hybrid matrix factorisation model and said second hybrid matrix factorisation model, along with static data input and dynamic data input, in order to collate a set of first content and second content relevant to said first user’s static data input and dynamic data input.

18.	(Currently Amended) The method as claimed in claim 10 wherein, said method comprising at least a step of a user 
[[-]] computing [[“]]colliding score[[“]] for matching a first user and a second user, based on a pre-defined threshold, determined by comparing at least an attribute indicated by a first set of markers of said first user with at least the same attribute indicated by a first set of markers of said second user.

21.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising:
[[-]] tracking, and measuring, a first set of markers 
[[-]] presenting, to said first content consumer, said first set of markers 
[[-]] tracking, and measuring, a first set of markers 
[[-]] receiving, by said first content consumer, a request corresponding to at least a marker from said first set of markers 
[[-]] computing at least a [[“]]pertinence indicator[[“]] by correlating meta-tags of said first content and said second content to determine correlativeness between said first content and said second content according to pre-defined rules of correlation;
[[-]] computing at least a [[“]]colliding score[[“]] by checking if said tracked and measured first set of markers 
[[-]] verifying if said [[“]]colliding score[[“]] of [[said]] a first user and [[said]] a second user is within said pre-determined threshold;
[[-]] searching for another second user consuming said second content if said [[“]]colliding score[[“]] is not within said pre-determined threshold;
[[-]] automatically collating said at least a first content item, correlative to said first user, and at least a second content item, correlative to said second user, to form at least an output content, if said [[“]]pertinence indicator[[“]] is within said pre-defined rules of correlation and if said [[“]]colliding score[[“]] is within said pre-determined threshold; 
[[-]] serving said collated output content, to said first content consumer, on said networked corresponding consumer electronic; and
user to content matching, by,
receiving static input data of said first user,
receiving dynamic input data of said first user,
generating a second content engagement matrix and a correlative second content’s meta-tags matrix, each of said matrices representing said second content’s engagement with a user, content’s popularity, and / or content’s relevance,
using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorisation models, in that, a first hybrid matrix factorisation model being generated for said first content and a second hybrid matrix factorisation model being generated for said second content, and
comparing said first user’s static input data with each of said matrices in order to collate a set of content items relevant to said first user.

24.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising:
[[-]] tracking, and measuring, a first set of markers 
[[-]] presenting, to said content consumer, said first set of markers 
[[-]] receiving, by said content consumer, a request corresponding to at least a marker from said first set of markers 
[[-]] automatically collating, said at least a first content item, from said first content set, and at least a second content item, from a second content set, in response to said request, to form at least a first [[“]]situation-action[[“]] content item;
[[-]] tracking, and measuring, a second set of markers 
[[-]] presenting, to said content consumer, said second set of markers 
[[-]] receiving, by said content consumer, a review request corresponding to at least a marker from said second set of markers 
[[-]] automatically collating, said at least a first content item, from said first content set, and at least a third content item, from a third content set, in order to said review request, to form at least an [[“]]action-insight[[“]] content item;
[[-]] tracking, and measuring, a third set of markers 
[[-]] presenting, to said content consumer, said third set of markers 
[[-]] receiving, by said content consumer, a reaction corresponding to at least a marker from said third set of markers 
[[-]] automatically collating said at least a first content item, from said first content set, and at least a third content item, from a fourth content set, to form at least an [[“]]insight-reaction[[“]] content;
[[-]] tracking, and measuring, a fourth set of markers 
[[-]] presenting, to said content consumer, said fourth set of markers 
[[-]] receiving, by said content consumer, a review request corresponding to said fourth set of markers 
[[-]] automatically collating said at least a first content item, from said first content set, and at least a second content item, from said second content set, to form at least a second [[“]]situation-action[[“]] content; 
[[-]] serving said formed at least a second [[“]]situation-action[[“]] content, as an output content, to said content consumer on said networked corresponding consumer electronic; and
user to content matching, by,
receiving static input data of a first user,
receiving dynamic input data of said first user,
generating a second content engagement matrix and a correlative second content’s meta-tags matrix, each of said matrices representing said second content’s engagement with a user, content’s popularity, and / or content’s relevance,
using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorisation models, in that, a first hybrid matrix factorisation model being generated for said first content and a second hybrid matrix factorisation model being generated for said second content, and
comparing said first user’s static input data with each of said matrices in order to collate a set of content items relevant to said first user.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art on record does not teach
user to content matching, by,
receiving static input data of said first user,
receiving dynamic input data of said first user,
generating a second content engagement matrix and a correlative second content’s meta-tags matrix, each of said matrices representing said second content’s engagement with a user, content’s popularity, and / or content’s relevance,
using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorisation models, in that, a first hybrid matrix factorisation model being generated for said first content and a second hybrid matrix factorisation model being generated for said second content, and
comparing said first user’s static input data with each of said matrices in order to collate a set of content items relevant to said first user.

Kula and Chen are the closest prior art on record to these features. Kula teaches a hybrid matrix factorization model representing users and items as linear combinations of their content features’ latent factors (see Abstract). Kula discloses jointly factorizing the user-item, item-feature, and user-feature matrices in section 3, paragraph 6. However, Kula does not teach generating a second content engagement matrix and a correlative second content’s meta-tags matrix and using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorization models, as recited.
	Chen discloses a GLMix model that models viewers and actors of feed items (see Chen, Abstract). Chen teaches training a machine learning model in [0051]. However, Chen likewise does not teach generating a second content engagement matrix and a correlative second content’s meta-tags matrix and using said second content engagement matrix and said correlative second content’s meta-tags matrix to train corresponding hybrid matrix factorization models, as recited.
	Although Hari Haran, Sharp, and Paluri teach aspects of claims 1, 10, 21, and 24, these references do not cure the deficiencies at issue. Hari Haran teaches “content-based filtering to . . . build recommendations for users based on knowledge elicited from the users themselves, combined with the similarity scores in the built similarity model(s)” (see Hari Haran, Abstract). Sharp teaches “monitoring of user behavior . . . [where an] interest graph can be computed using data both from a set of items and from user behavior” (see Sharp, Abstract). In addition, Paluri teaches a system that “allows them [users] to share media information with one another . . . [when] multiple socially connected users are viewing the same event and are located in the vicinity of one another” (see Paluri, Abstract). Therefore, the features highlighted above, when considered as a whole in combination with the additional limitations of claims 1, 10, 21, and 24, amount to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159